Citation Nr: 0311268	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar radiculitis 
with narrowing of the disc interspace and instability of the 
joint at the L5-S1, currently evaluated as 60 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and K. C.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from July 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut, which increased the assigned rating 
for the veteran's lumbosacral spine disability from 0 to 20 
percent.  The veteran perfected an appeal as to that 
determination.  

In July 2001 the RO increased the 20 percent rating to 60 
percent.  The veteran currently resides within the 
jurisdiction of the Regional Office in St. Petersburg, 
Florida (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board observes that effective September 23, 2002, certain 
regulatory changes were made to the criteria for evaluating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 (August 
22, 2002).  The veteran has not been informed of the revised 
criteria nor has the RO reviewed the veteran's claim in 
conjunction with the new criteria.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In April 2003, the Board provided the veteran with VA Forms 
21-22 and 22a, and requested him to complete the appropriate 
form if he desired representation.  Although the veteran 
partially completed and submitted both forms, he did not 
complete the items to designate a veteran's service 
organization or individual as his representative.  It is 
unclear as to whether he desires representation.  This matter 
should be clarified.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should furnish the veteran VA 
Form 21-22 and VA Form 22a.  The RO 
should ask the veteran whether he desires 
to appoint a representative, and if so, 
to complete the appropriate form 
depending on whether he wishes to appoint 
a veteran's service organization (VA Form 
21-22) or an individual attorney (VA Form 
22a).  The RO should instruct the veteran 
that he must complete the form, including 
naming the representative, and return it 
to the RO.  If the veteran chooses to 
appoint an individual attorney instruct 
him to have the attorney sign the VA Form 
22a.  If he does not desire 
representation inform him that he does 
not have to complete the form.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

3.	Thereafter, the RO should readjudicate 
the claim, to include all evidence 
received since the July 2000 
supplemental statement of the case 
(SSOC).  If the claim remains denied, 
the RO should furnish a SSOC to the 
veteran.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal and the revised rating criteria 
for intervertebral disc syndrome. The 
appellant should be given an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




